internal_revenue_service number release date index number --------------------------------------- -------------------------------- -------------------------------- in re --------------------------------------------------- ---------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-163959-05 date date legend trustee --------------------------- trust b ----------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- trust c ----------------------------------------------- family_trust ----------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------- --------------------------------------------------- state ------------- date --------------------------- date ----------------------- date ----------------------- date ---------------------- date ----------------- year s ------- husband -------------------- wife ------------------------ trustors -------------------------------------------------- firm ------------------------------------------- cpa -------------------- cpa ------------------------- dollar_figurek --------------- dollar_figuren -------------- dollar_figurel ------------- dollar_figures ------------- attorney ------------------ plr-163959-05 court ---------------------------------------------------- dear ------------------ this is in response to your authorized representative’s submission dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to sever certain trusts make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code and allocate generation-skipping_transfer gst_exemption pursuant to sec_2642 on date husband and wife established family_trust a revocable_trust pursuant to state law husband died on date survived by wife five living children and numerous grandchildren wife died on date section dollar_figure of family_trust provides that on the death of either trustor leaving the other trustor surviving the trustee is to divide the entire family_trust into three separate trusts trust a to be funded with the surviving trustor’s share of the couple’s community_property trust b a_trust intended to qualify for the estate_tax_marital_deduction under sec_2056 and trust c a credit_shelter_trust section dollar_figure provides that trust b is to be funded with a pecuniary amount equal to the maximum marital_deduction allowable for determining the federal estate_tax payable because of the death of the deceased spouse reduced by the final estate_tax values of all property interests that qualify for the marital_deduction and that pass or have passed to or in trust for the surviving_spouse and further reduced by the amount needed to increase the taxable_estate of the deceased trustor to the largest amount which will result in no federal estate_tax being imposed in the estate of the deceased trustor under sec_3 a the trustee is to pay the surviving trustor the entire net_income of trust b for and during the surviving trustor’s lifetime on the death of the surviving trustor trustee is to distribute the balance of any and all principal contained in trust b to trust c section dollar_figure provides that the surviving trustor is to receive all of the income of trust c and may to the extent that other_payments under trust c are insufficient to provide for the care maintenance or support of the surviving trustor as determined by trustee invade up to five of the initial principal balance of trust c under sec_4 f all of the assets of trust c remaining in the possession of trustee upon the death of the surviving trustor are to be distributed to trustor’s grandchildren in equal shares by right or representation plr-163959-05 as noted husband died on date it is represented that wife serving as trustee of trusts b and c after husband’s death retained the services of cpa and cpa at firm located in state to advise her on trust administration and to prepare husband’s form_706 united_states estate and generation-skipping_transfer_tax return cpa or others at firm obtained an extension of time for filing husband’s estate_tax_return and prepared the form_706 for filing on schedule m of the form_706 an election was made under sec_2056 to treat trust b as qualified_terminable_interest_property qtip and an estate_tax_marital_deduction in the amount of dollar_figurek was claimed a schedule r was not included with the form_706 and consequently a reverse_qtip_election was not made under sec_2652 none of husband’s remaining gst_exemption was allocated on form_706 however dollar_figuren of gst_exemption was automatically allocated to trust c under sec_2632 as in effect on date wife died on date at that time the estate retained the services of cpa and firm to prepare the form_706 for wife’s estate it is represented that wife’s estate_tax_return was filed on date the estate_tax_return included a schedule r allocating a total of dollar_figurel of wife’s gst_exemption to testamentary transfers made by wife line of schedule r indicates that dollar_figures of wife’s gst_exemption remained unallocated the trust b transfers to husband and wife’s grandchildren were not reported on the form_706 and no exemption was allocated with respect to these transfers the trustee of trust b contacted attorney for advice regarding potential gst tax_liability attorney petitioned court requesting the division and modification of family_trust on date court issued its order dividing trust b effective as of date the date of husband’s death into the husband exempt marital_deduction_trust and the husband non-exempt marital_deduction_trust the husband exempt marital_deduction_trust is to be fully exempt from gst tax and is to have an inclusion_ratio of zero after allocation of husband’s gst_exemption remaining unused after the automatic allocation of exemption under sec_2632 the non-exempt marital_deduction_trust is to be funded with the balance of trust b the terms of both trusts are identical to the terms powers and beneficiaries of trust b as of the date of husband’s death the court’s order further instructs the trustee to divide the husband non- exempt marital_deduction_trust into two irrevocable trusts effective as of date the date of wife’s death one trust the second husband exempt marital_deduction_trust b is intended to have an inclusion_ratio of zero after allocation of wife’s unused gst_exemption the other trust the second husband non-exempt marital_deduction_trust b would be fully subject_to gst tax the order directs the trustee to pay first from the principal of the portions of trust b that are not exempt from gst tax any inheritance estate or death taxes due to plr-163959-05 the inclusion of trust b in wife’s estate as well as any reasonable attorney and accountant fees incurred in the administration of trust b trustee requests extensions of time under sec_301_9100-3 as follows to sever trust b effective as of date husband’s date of death pursuant to sec_26_2654-1 into husband exempt marital_deduction_trust and husband non- exempt marital_deduction_trust to make a reverse_qtip_election effective as of date under sec_2652 with respect to the husband exempt marital_deduction_trust to allocate husband’s remaining gst_exemption under sec_2642 to the husband exempt marital_deduction_trust to sever effective as of date wife’s date of death husband non-exempt marital_deduction_trust into the second husband exempt marital_deduction_trust and second husband non-exempt marital_deduction_trust and to allocate wife’s remaining gst_exemption under sec_2642 to the second husband exempt marital_deduction_trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse under sec_2056 no deduction is allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail under sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse qualified_terminable_interest_property is defined under sec_2056 as property which passes from the decedent to the surviving_spouse in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 b v applies under sec_2044 property subject_to a qtip_election for which a deduction is allowed under sec_2056 is includible in the surviving spouse’s gross_estate on that spouse’s subsequent death plr-163959-05 sec_2601 imposes a tax on every generation-skipping_transfer gst made by a transferor to a skip_person a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip under sec_2631 as in effect during the years involved in this case for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under ' a once made is irrevocable sec_2632 provides that an individual’s gst_exemption may be allocated at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such return is required to be filed under sec_26_2632-1 an allocation of a decedent’s available gst_exemption by the executor of the decedent’s estate is made on form_706 filed on or before the date prescribed for filing the return by sec_6075 including any extensions granted an allocation of gst_exemption with respect to property included in the gross_estate of a decedent is effective as of the date of death under sec_2632 and sec_26_2632-1 a decedent’s unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent’s executor on or before that date the unused exemption is allocated a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death however no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the new trust sec_2642 provides generally that if property is transferred as a result of the death of the transferor the value of the property for purposes of determining the plr-163959-05 inclusion_ratio under sec_2642 shall be the value of the property as finally determined for estate_tax purposes sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute under sec_2652 and sec_26_2652-1 the transferor of the property for gst tax purposes is the individual with respect to whom the property was last subject_to federal estate or gift_tax however under sec_2652 in the case of a_trust for which a deduction was allowed under sec_2056 the decedent’s estate may elect to treat all of the property in the trust as if the sec_2056 election had not been made for purposes of the gst tax ie a reverse_qtip_election accordingly the decedent and not the surviving_spouse is treated as the transferor of the property for gst tax purposes the reverse_qtip_election is irrevocable and is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies under sec_26_2652-2 the reverse_qtip_election is made on the return of tax on which the qtip_election is made under sec_26_2654-1 the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trust may be funded on a non pro_rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding plr-163959-05 sec_26_2654-1 provides that an individual’s gst_exemption under sec_2632 may be allocated to the separate trusts created pursuant to sec_26_2654-1 at the discretion of the executor or trustee under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 c b provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts submitted and the representations made with respect to ruling_request sec_1 and we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly extensions of time until the date that is days after the date of this letter are granted to sever trust b effective as of date pursuant to sec_26_2654-1 into husband exempt marital_deduction_trust and husband non-exempt marital_deduction_trust and to make a reverse_qtip_election effective as of date under sec_2652 with respect to the husband exempt marital_deduction_trust and to allocate husband’s remaining gst_exemption that is the amount remaining after the automatic allocation of dollar_figuren of gst_exemption to trust c under sec_2642 to the husband exempt marital_deduction_trust the allocation once made will be effective as of husband’s date of death in addition the inclusion_ratio of the husband exempt marital_deduction_trust will be plr-163959-05 determined based on the value of the trust property on the date of death of husband and the amount of gst_exemption allocated to the trust a supplemental form_706 should be filed with respect to husband’s estate containing a schedule r on which the severance of trust b is reported a reverse_qtip_election is made with respect to the husband exempt marital_deduction_trust and on which husband’s remaining gst_exemption is allocated with respect to that trust the supplemental form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each return additional copies are enclosed for this purpose with respect to ruling_request sec_4 and we conclude that the requirements of sec_301_9100-3 have not been satisfied accordingly we are unable to grant the requested relief with respect to these rulings requests further we conclude that those portions of the date court order modifying family_trust to direct payment of taxes and expenses from the non-exempt portions of the severed trust b will not be given effect for federal transfer_tax purposes see eg 94_tc_666 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely william p o’shea associate chief_counsel passthroughs and special industries enclosures
